                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE GREEN,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4211
                                              :
SERGEANT WHITE, et al.,                       :
    Defendants.                               :

                                             ORDER

       AND NOW, this 18th day of May, 2021, upon consideration of Tyrone Green’s pro se

Second Amended Complaint (ECF No. 9), it is ORDERED that:

       1.      Green’s Second Amended Complaint is DISMISSED WITH PREJUDICE

for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1) for the reasons stated in the

Court’s Memorandum.

       2.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                              GERALD A. McHUGH, J.
